In an action to recover damages for legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Queens County (Weiss, J.), dated January 17, 2001, which denied their motion to vacate their default in opposing the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs’ motion to vacate their default in opposing the defendants’ motion for summary judgment since they did not establish that they had a meritorious cause of action (see, CPLR 5015 [a]; Woodard v LaGuardia Hosp., 282 AD2d 529; Parker v City of New York, 272 AD2d 310). In any event, we note that the defendants made a prima facie showing in their motion for summary judgment that the plaintiffs would be unable to prove the essential elements of a legal malpractice cause of action. Upon a review of all of the papers before this Court, it does not appear that the plaintiffs would be able to raise a triable issue of fact in response to the defendants’ motion (see, Gibson v Worthington Div. of McGraw-Edison Co., 78 NY2d 1108; Ashton v Scotman, 260 AD2d 332). Altman, J.P., Feuerstein, H. Miller and Prudenti, JJ., concur.